NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

BUTAM.AX(TM) ADVANCED BIOFUELS LLC,
Plaintiff/Counterclaim Defendant-Appellant,

AND

E.I. DUPONT DE NEMOURS AND CO.,
Counterclaim Defenclant,

V.

GEVO, INC.,
Defendant/Counterclaimant- "
Cross Appellant.

2012-1490, -1508

Appeals from the United States District Court for the
District of Delaware in case n0. 11-CV-0054, Judge Sue L.
Robinson.

ON MOTION

ORDER

Butamax““ Advanced Biofuels LLC moves to expedite
the appeal Gevo, Inc. opposes.

BUTAMAX(TM) ADVANCED BIOFUELS V. GEVO, INC. 2

Upon consideration thereof,
IT Is ORDERED THAT:

The motion is granted to the extent that Gevo, Inc.’s
response brief is due August 17, 2012. Butamax““ Ad-
vanced Biofuels LLC’s reply brief is due August 28, 2012.
The joint appendix is due September 4, 2012. The case
will be placed on the next available oral argument calen-
dar after the briefing is completed.

FOR 'I‘HE CoURT

 3 l 2012 /s/ Jan Horbaly
Date J an Horbaly

Clerk
cc: Leora Ben-Ami, Esq.
Gerald J. Flattmann, Jr., Esq.

326

E¢=En;niu. canon
JUL 3 1-2012
JAN HURBA|.¥
CI.ERK

\:AT%GUHFLHRW m